 



EXHIBIT 10.1

LOAN MODIFICATION AGREEMENT

     This Loan Modification Agreement is entered into as of December 16, 2003 by
and among SILICON VALLEY BANK (“Bank”), whose address is 3003 Tasman Drive,
Santa Clara, California 95054 and having a loan production office at 11600
Sunrise Valley Drive, Suite 400, Reston, Virginia 20191 and MANUGISTICS GROUP,
INC., a corporation organized under the laws of the State of Delaware whose
address is 9715 Key West Avenue, Rockville, Maryland 20850 (the “Company”),
MANUGISTICS, INC., a corporation organized under the laws of the State of
Delaware whose address is 9715 Key West Avenue, Rockville, Maryland 20850,
MANUGISTICS ATLANTA, INC., a corporation organized under the laws of the State
of Delaware whose address is 9715 Key West Avenue, Rockville, Maryland 20850 and
any Persons who are now or hereafter made parties to the Loan Agreement (as
hereinafter defined) (each a “Borrower” and collectively, “Borrowers”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrowers to Lender, Borrowers are indebted to Lender pursuant to,
among other documents, a Loan Agreement dated January 14, 2003, (as may be
amended from time to time, the “Loan Agreement”). The Loan Agreement provides
for, among other things, a Committed Revolving Line in the original principal
amount of Twenty Million Dollars ($20,000,000) (the “Revolving Facility”).
Hereinafter, all indebtedness owing by Borrowers to Lender under the Revolving
Facility shall be referred to as the “Indebtedness.” Capitalized terms used
herein and not otherwise defined herein shall have the meaning attributed to
such terms in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Indebtedness shall be secured by
the Collateral upon the occurrence of a Financial Covenant Default as described
in Section 4 of the Loan Agreement. Hereinafter, the Loan Agreement, together
with all other documents securing repayment of the Indebtedness shall be
referred to as the “Existing Loan Documents”.

3. MODIFICATIONS TO LOAN AGREEMENT.

The definition of “Revolving Maturity Date” set forth in Section 13.1 of the
Loan Agreement is amended and restated in its entirety as follows:

"Revolving Maturity Date” is March 31, 2004.

4. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

5. NO DEFENSES OF BORROWERS. Borrowers agree that they have no defenses against
the obligations to pay any amounts under the Indebtedness.

6. CONTINUING VALIDITY. Each Borrower understands and agrees that in modifying
the existing Indebtedness, Lender is relying upon Borrowers’ representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Lender’s agreement to modifications to the existing Indebtedness pursuant to
this Loan Modification Agreement in no way shall obligate Lender to make any
future modifications to the Indebtedness. Nothing in this Loan Modification
Agreement shall constitute a satisfaction of the Indebtedness. It is the
intention of Lender and Borrowers to retain as liable parties all makers and
endorsers of Existing Loan Documents, unless the party is expressly released by
Lender in writing. No maker, endorser, or guarantor will be released by virtue
of this Loan Modification Agreement. The terms of this paragraph apply not only
to this Loan Modification Agreement, but also to all subsequent loan
modification agreements.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]





--------------------------------------------------------------------------------



 



     This Loan Modification Agreement is executed as of the date first written
above.

BORROWERS:

MANUGISTICS GROUP, INC.

      By:   /s/ Raghavan Rajaji     Name: Raghavan Rajaji     Title: Executive
Vice President and Chief Financial Officer

MANUGISTICS, INC.

      By:   /s/ Raghavan Rajaji     Name: Raghavan Rajaji   Title: Executive
Vice President and Chief Financial Officer :

MANUGISTICS ATLANTA, INC.

      By:   /s/ Raghavan Rajaji     Name: Raghavan Rajaji   Title: Executive
Vice President and Chief Financial Officer :

LENDER:

SILICON VALLEY BANK

      By:   /s/ Megan Sheffel________________     Name: Megan Sheffel     Title:
Vice President

2